Citation Nr: 1428361	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  08-06 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating greater than 20 percent for arthritis due to trauma, limited motion, residuals of trauma right ankle (hereinafter "right ankle disability").  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1946 to October 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, in which the RO denied the Veteran's claim for a disability rating greater than 20 percent for his service-connected right ankle disability.  In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing; a transcript of that hearing is associated with the Veteran's claims file.  

In June 2013 and in January 2014, the Board remanded the issue on appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  As will be discussed herein, the Board finds that the AOJ substantially complied with the June 2013 and January 2014 remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As noted in the June 2013 remand, during the March 2013 Travel Board hearing, the Veteran raised the issue of entitlement to neuropathy of the lower extremities due to the Veteran's service-connected disorders.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, this issue is referred to the AOJ for appropriate action.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals a copy of the March 2013 hearing transcript as well as VA treatment records.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the VBMS file or irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right ankle disability is manifested by marked limitation of motion.  

2.  The Veteran has malunion of the tibia and fibula resulting in moderate right ankle disability, to include numbness in the toes.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5270-5274 (2013).  

2.  The criteria for a separate 20 percent rating, but no higher, is warranted for the Veteran's malunion of the right tibia and fibula with moderate ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.7, 4.71, Diagnostic Code 5262 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board satisfied its duty to notify under the VCAA.  Specifically, letters dated November 2006 and June 2008 were sent to the Veteran in which the rating criteria for his right ankle disability was referenced and he was provided with full notice pertaining to the evidence and information necessary to substantiate his claims for increased ratings, the division of responsibilities between him and VA in obtaining such evidence and information, and the evidence and information needed to assign an effective date.  

While the June 2008 letter was issued after the initial February 2007 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the June 2008 letter was issued, the Veteran's claim was readjudicated in a subsequent supplemental statement of the case dated January 2010.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records as well as post-service VA treatment records and a statement from a private physical therapist have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in November 2006, September 2011, July 2013, September 2013, and April 2014 in conjunction with the claim on appeal.  As will be discussed further herein, the Board previously determined that the first four examinations and accompanying opinions were inadequate to decide the claim.  However, the Board finds the April 2014 VA examiner's opinion is adequate for adjudication purposes.  In this regard, such was predicated on an interview with the Veteran, a review of the record, and a full examination, addressing relevant rating criteria.  The examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120,124 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As noted in the Introduction, in June 2013 and January 2014, the Board remanded the case for additional development to include updating records and obtaining VA examinations with etiological opinions.  In this regard, the June 2013 remand determined that the October 2011 VA examination was inadequate as the examiner did not address whether there was impairment of the tibia and fibula.  Additionally, the Veteran subsequently testified that his condition had worsened since that time, which required an updated examination.  Subsequently, the January 2014 remand found that the September 2013 VA examination did not address the impairment of the tibia and fibula, as had been requested.  The Board found that the examiner also did not comment on the severity of the Veteran's allegations of an increase in severity since the October 2011 VA examination.  As such, the Board remanded the case for a new VA examination and opinion, which was accomplished in April 2014, and to obtain VA treatment records since July 2013 and readjudicate the claims in a supplemental statement of the case.  

As such, updated VA treatment records were associated with the claims file, and a VA examination dated April 2014 was also conducted with a report of the examiner's findings obtained.  Finally, a May 2014 supplemental statement of the case readjudicated the Veteran's claim.  Therefore, the Board finds that the AOJ has substantially complied with the June 2013 and January 2014 remand directives with regard to the claim decided below, such that no further action is necessary in this regard.  See D'Aries, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  


II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in function loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id. at 38 (quoting 38 C.F.R. § 4.40).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  In the present case, the Veteran is currently rated at 20 percent, higher than the minimum compensable rating for his right ankle. Thus, 38 C.F.R. § 4.59 does not apply.  

Normal range of motion of the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  The Veteran's right ankle sprain is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, based on the limited motion of the ankle.  He is currently rated at 20 percent for marked limitation of motion, the maximum rating provided for under Diagnostic Code 5271.  Therefore, the Board must consider other potentially applicable Diagnostic Codes for evaluating ankle disabilities.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that separate ratings may be assigned if the symptomatology is not duplicative or overlapping).  

In this regard, Diagnostic Code 5270 provides a 40 percent evaluation for ankylosis of the ankle manifested in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  A 30 percent evaluation is provided when ankylosis manifests in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A 20 percent evaluation is provided when ankylosis manifests in plantar flexion of less than 30 degrees.  Under Diagnostic Code 5272, ankylosis of the subastragalar or tarsal joint manifested in poor weight-bearing position is evaluated at 20 percent and in good weight-bearing position is evaluated at 10 percent.  Diagnostic Code 5273 provides a 20 percent evaluation for malunion of os calcis or astragalus with marked deformity and a 10 percent evaluation with moderate deformity.  Diagnostic Code 5274 provides a 20 percent evaluation for astragalectomy.  

In an October 2012 VA Form 646, Statement of Accredited Representative in Appealed Case and at the March 2013 hearing, the Veteran's representative argued that the Veteran's right ankle disability be considered under Diagnostic Code 5262, which provides for impairment of the tibia and fibula.  Under Diagnostic Code 5262, nonunion of the tibia and fibula with loose motion, requiring a brace is evaluated at 40 percent.  A 30 percent evaluation is provided for malunion of the tibia and fibula with marked knee or ankle disability.  A 20 percent evaluation is provided for malunion of the tibia and fibula with moderate knee or ankle disability.  A 10 percent evaluation is provided for malunion of the tibia and fibula with slight knee or ankle disability.  

In the present case, the evidence of record consists of VA treatment records, VA examinations, a statement for the Veteran's physical therapist, and statements and testimony from the Veteran.  A VA examination dated November 2006 noted that the Veteran developed post-traumatic/post-surgical arthritis with limited motion of the right ankle.  He reported lack of endurance, stiffness and fatigability of the right ankle.  He noted pain traveled into his right foot and right calf and severely limited ambulation.  The Veteran noted that his pain was aggravated by walking and standing, resulting in a more sedentary lifestyle.  He denied incapacitation due to his condition.  An examination revealed signs of abnormal weight bearing, including callosities located at the right heel.  The Veteran's gait was abnormal and antalgic.  It was noted that he did not require an assistive device.  The examiner noted tenderness and guarding of movement in the right ankle.  Range of motion of the right ankle was 5 degrees of dorsiflexion with pain at 0 degrees and 10 degrees of plantar flexion with pain at 5 degrees.  The examiner noted that joint function was limited after repetitive use by pain, fatigue, weakness, and lack of endurance.  Diagnosis included status post right ankle fracture and surgery with post-traumatic, post-operative arthritis.  The examiner noted impaired prolonged standing and walking.  

VA treatment records dated January 2008 noted the Veteran ambulated with a limp and used a walker.  A history of osteoarthritis of the right ankle was noted.  The Veteran also reported ballroom dancing four days a week for two or three hours a day.  In August 2008, the Veteran reported that he had a walker and a cane but did not use either.  He noted there were five steps in his motor home, which he managed with some difficulty.  In December 2008, an examination revealed trace ankle edema.  

A September 2011 VA examination noted symptoms of stiffness, locking, tenderness and pain of the right ankle with no weakness, swelling, heat, redness, giving way, lack of endurance, fatigability, deformity, drainage, effusion, sublaxation, or dislocation.  The Veteran reported flare-ups daily which resulted in impaired prolonged walking, standing and running with range of motion diminished by 80 or 90 percent.  He noted that he was unable to walk without pain.  An examination revealed an antalgic gait due to right ankle pain.  The examiner noted the Veteran did not require an assistive device for ambulation.  Tenderness of the right ankle was noted with no signs of edema, instability, abnormal movement, effusion, weakness, redness, deformity, guarding of movement, malalignment, drainage, subluxation or ankylosis.  Range of motion testing revealed normal dorsiflexion with pain at 15 degrees and normal plantar flexion with pain at 40 degrees.  The examiner noted limitation on repetitive use due to pain, fatigue, and lack of endurance.  The examiner diagnosed status post right ankle fracture and ORIF with residual hardware and scars.  The examiner noted impairments in prolonged sitting, standing, walking, running, repetitive bending and heavy lifting.  

VA treatment records dated August 2012 noted the Veteran continued to dance two hours continuously weekly.  The Veteran's right ankle was described as ankylosed secondary to surgery.  A February 2013 statement from the Veteran's physical therapist noted severe restriction of the right talocrul joint with 0 degrees of dorsiflexion and 5 degrees of plantar flexion.  She noted that the Veteran could stand without pain but experienced accumulating pain the further he walked.  She further noted the Veteran wore an ankle and arch support on the right ankle and foot.  The Veteran reported difficulty with stairs.  She noted the Veteran's right lower extremity was extremely externally rotated.  The Veteran was noted to use a power chair to get around at that time.  

At the March 2013 hearing, the Veteran testified that he could walk about ten to twenty steps but experienced pain immediately upon walking.  He reported using a battery-operated wheelchair to get around the community in which he lived and wearing an ankle brace.  He noted walking normally for a few steps and then having pain and a limp develop.  He reported that due to the limitation of motion of his ankle, particularly dorsiflexion, he was able to dance but walking was difficult.  He reported a burning sensation in his in-step that woke him up at night and numbness in his feet.  He noted that he could bear his weight on the right ankle but not without pain.  He further reported being able to stand no more than a couple of minutes.  

A July 2013 VA examination noted right ankle pain and limitation of range of motion.  The examiner noted no limitation to side to side movement but pain with flexion and extension.  The examiner also noted that the Veteran regularly used a wheelchair and shoe inserts due to walking being too painful.  The Veteran reported being able to dance for an hour without difficulty.  The examiner noted that the Veteran's ability to dance did not seem to indicate the presence of a significant functional impairment.  

A September 2013 VA examination noted a diagnosis of right ankle fracture.  Range of motion testing revealed plantar flexion to 35 degrees with objective evidence of painful motion and dorsiflexion to 0 degrees.  Upon repetitive use, the examiner noted less movement than normal, pain on movement and disturbance of locomotion.  Localized tenderness and pain on palpation was also noted.  Muscle strength testing was normal.  The examiner noted no ankylosis of the ankle, subtalar, and tarsal joint.  The examiner further noted no shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of os calcis or astragalus or astragalectomy.  The examiner noted that due to his ankle surgery in 1949, he had essentially no dorsiflexion of the right ankle.  Use of a wheelchair, ACE wrap and shoe inserts was noted to provide support and comfort.  The examiner reported imaging studies supporting a finding of severe osteoarthritis with an old healed fracture deformity.  

VA treatment records dated January 2014 noted that the Veteran used a wheelchair for long distances but could walk around his apartment with no assistive devices.  An examination revealed a steady gait though mildly slowed.  Records dated February 2014 noted status post right ankle surgery with residual numbness in his toes.  

A VA examination dated April 2014 noted flare-ups impacting the function of the Veteran's right ankle that resulted from prolonged standing or walking.  The examiner noted during flare-ups an additional loss of range of motion of five degrees for both plantar flexion and dorsiflexion.  Range of motion testing revealed plantar flexion of the right ankle to 10 degrees with no objective evidence of painful motion and dorsiflexion to 15 degrees with pain at 10 degrees.  With repetitive use, both dorsiflexion and plantar flexion of the right ankle was to 15 degrees and the examiner noted less movement than normal, incoordination, pain on movement, disturbance of locomotion and interference with sitting, standing, and weight-bearing.  The examiner noted the presence of localized tenderness or pain on palpation.  The examiner noted no ankylosis of the ankle, subtalar, and tarsal joint.  The examiner further noted no shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of os calcis or astragalus or astragalectomy.  The examiner reported no nonunion of the tibia or fibula but did note malunion/fracture deformity of the right tibia and fibular with moderate ankle disability.  The examiner noted the Veteran reported numbness in his right toes as a primary residual of his prior ankle surgery.  The examiner explained that the Veteran's disability level was described as moderate based on the Veteran's self-reported activity and pain level.  

In evaluating the Veteran's right ankle disability under the applicable Diagnostic Codes, the evidence of record supports a finding of malunion of the tibia and fibula, as noted by the April 2014 examiner, and thus warranting a rating under Diagnostic Code 5262.  The examiner noted the malunion resulted in moderate ankle disability, to include numbness in the Veteran's toes.  The Board finds the April 2014 VA examiner's opinion as to the moderate nature of the Veteran's right ankle disability to be probative, as it was based on a thorough examination of the Veteran and took into account the Veteran's reported pain and limitation of activity.  Therefore, under Diagnostic Code 5262, the Veteran is entitled to a 20 percent disability rating, but no higher, as nonunion of the tibia and fibula has not been shown.  

The Board finds that the Veteran is not entitled to a separate disability rating for his right ankle disability under any other diagnostic code.  In this regard, the evidence of record shows no ankylosis of the subastragalar or tarsal joint, no malunion of the os calcis or astragalus and no astragalectomy.  While VA treatment records dated August 2012 noted an ankylosed right ankle, such a finding is inconsistent with the rest of the evidence of record, which consistently found no ankylosis of the Veteran's right ankle.  Furthermore, the VA treatment records did not indicate the degree to which the Veteran's ankle was ankylosed in terms of plantar flexion or dorsiflexion.  Thus, the Board finds that such a finding is not consistent with the Veteran's overall disability picture, and the preponderance of the evidence supports a finding of no ankylosis.  

The Veteran has surgical scars associated with his right ankle surgery.  In this regard, the November 2006 VA examiner noted a level scar at the lateral aspect of the right ankle, measuring about 7 centimeters (cm) by 0.3 cm with hypopigmentation of less than six square inches.  The examiner noted no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation or abnormal texture.  The examiner also noted a scar on the medial aspect of the right ankle, measuring 6 cm by 0.3 cm with hypopigmentation of less than six inches.   The examiner reported no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hyperpigmentation, abnormal texture, inflammation, or edema.  

The September 2011 examiner noted a linear, superficial scar on the medial aspect of the right ankle measuring 6 cm by 0.3 cm with no underlying tissue damage, pain or skin breakdown.  The examiner noted no inflammation, edema, keloid formation, or disfigurement as well as no limitation of motion or function due to the scar.  The examiner also noted a linear, superficial scar on the lateral aspect of the right ankle measuring 7 cm by 0.3 cm with no pain, underlying tissue damage, skin breakdown, edema, inflammation, keloid formation, or disfigurement.  This scar also did not limit the Veteran's motion or function.  

At the March 2013 hearing, the Veteran reported no problems with the scar on his ankle.  The July 2013 VA examiner noted the Veteran had scars but that these were not painful or unstable and did not affect an area greater than 39 square cm.  The September 2013 and April 2014 VA examiners also noted the presence of scars but with no pain, instability or area greater than 39 square cm affected.  As the Veteran's surgical scars are superficial and linear and are not considered painful, unstable, or limiting function, a separate compensable rating for right ankle scars is not warranted.  38 C.F.R. § 4.118.  

The Board finds that a higher rating is not assignable under any other potentially applicable rating criteria.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected right ankle disability.  See Hart, supra.  However, the Board finds that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability are not warranted.  

In assessing the severity of the right ankle disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher ratings pursuant to the applicable criteria pertinent to this appeal.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule as well as 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 fully contemplate the Veteran's described symptomatology to include pain, limitation of motion and difficulty walking or standing and provide for ratings higher than that assigned based on more significant functional impairment under various Diagnostic Codes, which have been considered.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the present case, the Veteran has made several allegations that he has difficulty working as a real estate broker given his inability to walk or climb stairs.  In this regard, the April 2014 VA examiner noted the Veteran's ability to work was impacted by his inability to walk more than a few steps or stand for a few minutes, which interfered with his ability to show properties as a realtor.  However, the claim for a TDIU has not been raised by the evidence of record as, during the March 2013 Travel Board hearing, the Veteran specifically reported that he was, in fact, employed.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the grant of a disability rating greater than 20 percent for the Veteran's right ankle disability based on limitation of motion.  However, the evidence supports a finding that the Veteran's service-connected right ankle disability warrants a separate 20 percent disability rating, but no higher, based upon malunion of the right tibia and fibula with moderate ankle disability.  In making this determination, all reasonable doubt has been resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a disability rating in excess of 20 percent for a right ankle disability is denied.  

A separate 20 percent disability rating for malunion of the tibia and fibula of the right leg is granted.  



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


